Citation Nr: 1216327	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  11-07 869	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for esophageal reflux/H-pylori.

3.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

4.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder and depressive mood.

5.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder strain with tendonitis.

6.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder strain with tendonitis.

7.  Entitlement to an initial evaluation in excess of 10 percent for cervicalgia spondylosis C3-C4.

8.  Entitlement to an initial evaluation in excess of 10 percent for right hip strain.

9.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain.

10.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain.

11.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

12.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.

13.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

14.  Entitlement to an initial evaluation in excess of 10 percent for right (non-dominant) carpal tunnel release with residual paresthesias.

15.  Entitlement to an initial evaluation in excess of 10 percent for left (dominant) carpal tunnel release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In a September 2011 statement, prior to the promulgation of a Board decision, the Veteran withdrew her appeal of issues seeking increased initial evaluations for left shoulder strain with tendonitis, right shoulder strain with tendonitis, cervicalgia spondylosis C3-C4, right knee strain, left knee strain, and left (dominant) carpal tunnel release with residual paresthesias.

2.  In a February 2012 statement, prior to the promulgation of a Board decision, the Veteran withdrew the remaining issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of all issues involved the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn all issues involved in this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review any issue involved in the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed without prejudice.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


